



Exhibit 10.1


Recitals


This Separation Agreement (“Separation Agreement”) is made by and between Darin
G. Billerbeck (“Executive”) and Lattice Semiconductor Corporation (the
“Company”) (jointly referred to as the “Parties”):
WHEREAS, Executive is employed by the Company;
WHEREAS, Executive is a resident of the State of Oregon;
WHEREAS, the Company and Executive entered into an Employment Agreement dated
November 8, 2010 (the “Employment Agreement”);
WHEREAS, the Parties agree that Executive’s employment with the Company will
terminate on May 31, 2018 (the “Termination Date”);
WHEREAS, the Parties agree that Executive will serve as Chief Executive Officer
on site until March 16, 2018. Thereafter and until the Termination Date,
Executive will remain an executive officer of the Company and will not be
required to come into the office unless specifically requested to do so by
Company, but will remain available for consultation with designated members of
the Company’s management team and initial fulfillment of his obligation to
cooperate in certain matters as described in Section 16 of this Separation
Agreement. After March 16, 2018, the responsibilities of the office of Chief
Executive Officer will be fulfilled by another executive officer of the Company
designated by the Company’s Board of Directors. Executive will resign as a
member of the Board of Directors on March 16, 2018 (which will be deemed
effective automatically on that date);
WHEREAS, the Company and Executive entered into a Proprietary Rights Agreement
dated November 8, 2010 regarding intellectual property and confidential
information (the “Proprietary Rights Agreement”);
WHEREAS, the Company and Executive entered into an Indemnification Agreement,
dated November 8, 2010, regarding Executive’s rights to indemnification (the
“Indemnification Agreement”);
WHEREAS, the Company and Executive entered into various agreements granting
Executive the option to purchase shares of the Company’s common stock, subject
to the terms and conditions of the Company’s 1996 Stock Plan and 2001 or 2013
Incentive Plan (the “Plans”) pursuant to which such stock option was granted and
such agreements, and granting Executive awards of restricted stock units
representing the right to acquire shares of the Company’s common stock, subject
to the terms and conditions of the applicable Plan pursuant to which such
restricted stock units were granted and such agreements (the “Equity
Agreements”);
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Executive may have
against the Company as defined herein, arising out of, or related to,
Executive’s employment with, or separation from, the Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows (with the recitals above being deemed part of this Agreement):





--------------------------------------------------------------------------------





COVENANTS
1.Consideration.


(a)Pursuant to Section 8(a) of the Employment Agreement and this Separation
Agreement, Executive’s receipt of severance is subject to Executive executing
and not revoking this Separation Agreement. In consideration of Executive
executing and not revoking this Separation Agreement, the Company agrees to pay
(or provide, as applicable) Executive a lump sum cash payment of $1,000,000,
comprised of 1.0 times Executive’s base salary plus 1.0 times Executive’s Target
Amount as defined in Section 2(b) of the Employment Agreement, without
proration, within five (5) business days of the Termination Date, and provide
the other benefits in this Separation Agreement. Executive acknowledges that
such consideration will be in full satisfaction of the payments and obligations
provided under the Employment Agreement or otherwise from the Company (except
for salary and customary benefits payable between the Effective Date and the
Terminate Date), and he will not be entitled to any additional payments, salary,
wages, bonuses, accrued vacation, housing allowances, relocation costs,
interest, severance, stock, stock options, outplacement costs, fees, commissions
or any other benefits and compensation, except as provided in any Company
employee welfare or pension benefit plans as defined by the Executive Retirement
Income Security Act of 1974, as amended (“ERISA”) (such plans, the “Benefit
Plans”), this Separation Agreement, the Indemnification Agreement and/or the
Equity Agreements.


(b)Stock. Executive acknowledges that as of the Termination Date, and after
taking into account any accelerated vesting provided by the Employment Agreement
or Equity Agreements, he will then hold vested and exercisable stock options to
acquire shares of Company common stock and no more, and will hold vested
restricted stock units settled for shares of Company common stock and no more as
set forth in the Equity Report attached here to as Exhibit A, including the
vesting of 35,000 restricted stock units granted under grant number 109218 and
identified on such Exhibit A as unvested. All other equity awards will be
automatically forfeited effective when Executive’s employment with the Company
terminates. The exercise of any stock options and the settlement of any
restricted stock units shall continue to be subject to the terms and conditions
of the applicable Equity Agreement and the Employment Agreement, but after March
16, 2018 these equity grants, including the underlying shares, shall not be
subject to any otherwise applicable stock ownership guidelines or stock
retention requirements adopted by the Company’s Board of Directors or a
committee thereof.


(c)Benefits. Executive’s health insurance benefits will cease on the last day of
the month of the Termination Date, subject to Executive’s right to elect to
continue his health insurance under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) until the earliest of (i) twelve months
after the Termination Date, or (ii) the date when Executive commences receiving
substantially equivalent health insurance coverage in connection with new
employment (with such premiums to be reimbursed by the Company as provided in
the Employment Agreement). In addition, the Executive shall receive the
following payments on the Termination Date: (i) all unpaid salary, and unpaid
vacation accrued (if applicable), through the Termination Date, and (ii) any
unreimbursed business expenses submitted within 30 days after the Termination
Date and in accordance with the Company’s standard reimbursement policies and
procedures. Subject to this Separation Agreement, the Employment Agreement, the
Indemnification Agreement, the Equity Agreements and/or the Benefit Plans,
Executive’s participation in all other benefits and incidents of employment
(including, but not limited to, the accrual of vacation and paid time off, and
the vesting of stock options and restricted stock units) will cease on the
Termination Date.


(d)Directors and Officers Insurance. Executive will continue to be covered by
the directors’ and officers’ liability policies paid for by the Company for his
action on behalf of the Company through the Termination Date.


(e)    Indemnification. For the avoidance of doubt, all of Executive’s rights
pursuant to the Indemnification Agreement, as well as any of Executive’s rights
to indemnification and advancement of expenses under Article VI of the Company’s
Bylaws or any Company policy or applicable law, shall continue in full force and
effect pursuant to its terms.





--------------------------------------------------------------------------------





2.Confidential Information. Executive shall continue to comply with the terms
and conditions of the Proprietary Rights Agreement, and maintain the
confidentiality of all of the Company’s confidential and proprietary
information; provided, however, that nothing in the Proprietary Rights Agreement
or this Separation Agreement shall prevent Executive from disclosing such
information if legally compelled to do so as part of the legal, judicial or
administrative process; provided that the Executive gives the Company prior
written notice of the compelled disclosure reasonably in advance of disclosure
(unless prohibited from doing so by legal process) and cooperates and provides
the Company an opportunity to seek confidentiality or other limitations on the
disclosure. Executive also shall return to the Company all of the Company’s
property, including all confidential and proprietary information, in Executive’s
possession, on or before the Termination Date.


3.Release of Claims.


The Company agrees to fully and forever release Executive from any claim, duty,
obligation or cause of action for monetary damages relating to any matters of
any kind arising out of or relating to Executive’s employment by the Company or
any agreement or arrangement with the Company, or Executive’s service as an
officer of the Company and/or a director of the Company, whether presently known
or unknown, suspected or unsuspected, other than (i) with respect to knowing
violations of law, or receiving an improper personal benefit, fraud, theft or
similar improper conduct, and (ii) claims for breaches of duties owed to the
Company and its shareholders or for violations of securities rules and
regulations. The Company represents that it is not aware of any claim against
Executive other than the claims that are released by this Separation Agreement.
For clarity, the foregoing release does not include claims pursuant to this
Separation Agreement or enforcement of the Proprietary Rights Agreement and
Section 8(c) of the Employment Agreement.


Executive agrees that the consideration set forth in this Separation Agreement
represents settlement in full of all outstanding obligations owed to Executive
by the Company. Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby fully and forever
releases the Company and its current and former: officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”) from, and agrees not to sue any of the Releasees concerning, any
claim, duty, obligation or cause of action for monetary damages relating to any
matters of any kind arising out of or relating to his employment by the Company
or any agreement or arrangement with the Company, or his service as an officer
of the Company and/or a director of the Company, whether presently known or
unknown, suspected or unsuspected, that Executive may possess arising from any
omissions, acts or facts that have occurred up until and including the
Termination Date, excluding the “Excluded Claims” (as defined below) and
including, without limitation:


(a)any and all claims relating to or arising from Executive’s employment with
the Company, or the termination of that employment;


(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of, shares of Company stock, including, but not
limited to, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;


(c)any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;


(d)any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; ERISA;
the Worker Adjustment and Retraining Notification Act; the Older Workers Benefit
Protection Act; the Family and Medical Leave Act; and the Fair Credit Reporting
Act;





--------------------------------------------------------------------------------





(e)any and all claims for violation of the federal, or any state, constitution;


(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and


(g)any and all claims for attorney fees and costs.


For purposes of this Separation Agreement, the “Excluded Claims” means only the
claims pursuant to this Agreement, the Benefit Plans, the Indemnification
Agreement, the non-disparagement clause of Section 8(c) of the Employment
Agreement, the right to indemnification under Section 9(a) of the Employment
Agreement, and any right to exercise stock options or receive restricted stock
units pursuant to the relevant provisions of the Equity Agreements. Nothing in
this Agreement prevents Executive from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by any federal, state
or local agency charged with the enforcement of any employment laws, although by
signing this Agreement Employee waives rights to individual relief based on
claims asserted in such a charge or complaint. This waiver does not apply if it
is otherwise prohibited by law, including whistleblower awards under Section 21F
of the Securities Exchange Act.


4.Acknowledgement of Waiver of Claims Under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have against the Releasees for
monetary damages under the Age Discrimination in Employment Act of 1967 (“ADEA”)
and that this waiver and release is knowing and voluntary. Executive and the
Company agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Termination Date. Executive
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Executive was already entitled.
Executive further acknowledges that he has been advised by this writing that:


(a)he should consult with an attorney prior to executing this Separation
Agreement;


(b)he has up to twenty-one (21) days within which to consider this Separation
Agreement;


(c)he has seven (7) days following his execution of this Separation Agreement to
revoke this Separation Agreement;


(d)this ADEA waiver shall not be effective until the revocation period has
expired; and,


(e)nothing in this Separation Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.


5.Unknown Claims. The Parties represent that they are not aware of any claim by
either of them other than the claims that are released by this Separation
Agreement. Executive acknowledges that he has been advised by legal counsel and
are familiar with the principle that a general release does not extend to claims
which the releasor does not know or suspect to exist in his favor at the time of
executing this Separation Agreement, which if known by him must have materially
affected his settlement with the Releasee. Executive, being aware of said
principle, agrees to expressly waive any rights Executive may have to that
effect, as well as under any other statute or common law principles of similar
effect.


6.Application for Employment. Executive understands and agrees that, as a
condition of this Separation Agreement, he shall not be entitled to any
employment with the Company, its subsidiaries, or any successor, and he hereby
waives any alleged right of employment or re-employment with the Company, its
subsidiaries or related companies, or any successor.


7.Company Interests. Executive will continue to act in the best interests of the
Company prior to the Termination Date. Executive agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or court order to the Company. If otherwise approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that he cannot provide such counsel or
assistance.





--------------------------------------------------------------------------------





8.Costs. The Parties shall each bear their own costs, expert fees, attorney fees
and other fees incurred in connection with the preparation of this Separation
Agreement, except that the Company shall pay Executive’s attorney fees and costs
incurred in connection with the preparation of this Separation Agreement (and
any amendments thereto).


9.Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Separation Agreement, their interpretation, and
any of the matters herein released, shall be subject to binding arbitration as
described in Section 9(c) of the Employment Agreement.


10.No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Separation Agreement. Neither Party has relied
upon any representations or statements made by the other Party hereto which are
not specifically set forth in this Separation Agreement.


11.No Oral Modification. Any modification or amendment of this Separation
Agreement, or additional obligation assumed by either Party in connection with
this Separation Agreement, shall be effective only if placed in writing and
signed by both Parties or their authorized representatives.


12.Entire Agreement. This Separation Agreement, the Employment Agreement, the
Indemnification Agreement, the Benefit Plans, the Proprietary Rights Agreement
and the Equity Agreements represent the entire agreement and understanding
between the Company and Executive concerning the subject matter of this
Separation Agreement and Executive’s relationship with the Company, and
supersede and replace any and all prior agreements and understandings between
the Parties concerning the subject matter of this Separation Agreement and
Executive’s relationship with the Company.


13.Governing Law. This Separation Agreement shall be governed by the laws of the
State of Oregon, without regard for choice of law provisions.


14.Effective Date. This Separation Agreement is only effective after it has been
signed by both parties and after eight (8) days have passed following the date
Executive signed the Agreement without Executive revoking this Separation
Agreement (the “Effective Date”).


15.Voluntary Execution of Release. This Separation Agreement is executed
voluntarily and with the full intent of releasing all claims, and without any
duress or undue influence by any of the Parties. The Parties acknowledge that:


(a)They have read this Separation Agreement;


(b)They have been represented in the preparation, negotiation, and execution of
this Separation Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;


(c)They understand the terms and consequences of this Separation Agreement and
of the releases it contains; and


(d)    They are fully aware of the legal and binding effect of this Separation
Agreement.


16.Cooperation. From the date of this Separation Agreement and continuing after
Executive’s termination of employment with the Company and without further
compensation, Executive agrees to cooperate fully and timely with reasonable
requests of the Company and government in the handling or investigation of any
government information requests, administrative charges, government inquires or
lawsuits involving the Company or its subsidiaries or affiliated companies that
relate to matters that arose while Executive was an employee of the Company. 
Such cooperation specifically, and without limiting the foregoing, includes, but
is not limited to, ongoing cooperation with the Company and its counsel with
respect to the following:  (1) the Company’s compliance with the grand jury
subpoena dated September 25, 2017 from the United States District Court for the
Southern District of New York (which relates to the Chow matter described
below); (2) the Company’s cooperation with the Government in the trial of United
States of America v. Benjamin Chow, Case No. 17-cr-667, in the United States
District Court for the Southern District of New York; and (3) Brown v. Lattice
Semiconductor Corporation





--------------------------------------------------------------------------------





Arbitration (01-16-0004-4411).  Cooperation will also specifically include full
cooperation with the Company in preparation for Executive’s deposition and
arbitration testimony in any litigation or arbitration involving the Company. In
the event Executive is asked to testify or give an interview in any action or
proceeding as a non-party witness, in any forum, relating to Company matters
that arose while Executive was an employee of the Company, Executive agrees that
his cooperation with the Company, as required herein, shall include advising the
Company reasonably in advance of such testimony or interviews, and permitting
attendance by the Company’s counsel, which Company agrees at all times (and
notwithstanding any developments in any such action or proceeding) shall be
limited to one representative of the Company’s choosing absent Executive’s prior
consent, during preparation sessions, including with the government, for such
testimony or interviews, as well as at the testimony or interview itself,
consistent with Executive’s own attorney-client privileges and excluding any
portion of such preparation sessions that do not relate to Company matters.


         Company will reimburse Executive for any reasonable out-of-pocket
expenses Executive incurs by reason of such cooperation, including Executive’s
legal costs, which shall include, but not be limited to, all costs and fees
incurred pursuant to the Engagement Letter dated February 22, 2018 by and
between Executive, the Company and Gibson, Dunn & Crutcher LLP. The Company will
make reasonable efforts to minimize any interruption to Executive’s life in
connection with Executive’s cooperation in such matters as provided for in this
paragraph.


17. Non-solicitation and Non-competition. The receipt of any severance benefits
will be subject to Executive agreeing that during his employment with the
Company and for the 12 month period after the Termination Date (the “Continuance
Period”), Executive will not (i) solicit any employee of the Company for
employment other than at the Company, or (ii) directly or indirectly engage in
(including as an officer, employee, consultant or advisor), have any ownership
interest in or participate in or with any entity that as of the Termination
Date, directly competes with the Company in any substantial business of the
Company or any business reasonably expected to become a substantial business
(i.e., at least 5% of the Company’s gross revenues) of the Company during the
Continuance Period. Executive’s passive ownership of not more than 1% of any
publicly traded company and/or 5% ownership of any privately held company will
not constitute a breach of this Section 17. The Parties agree that Executive’s
non-competition obligations pursuant to this Section 17 will apply to the
companies set forth in Exhibit B attached hereto.


18. Non-disparagement. During his employment with the Company and the
Continuance Period, Executive will not knowingly publicly disparage, criticize,
or otherwise make any derogatory statements regarding the Company, its
directors, or its officers. The Company’s then and future directors will not
knowingly publicly disparage, criticize, or otherwise make any derogatory
statements regarding Executive during his employment with the Company or the
Continuance Period. The Company will also instruct its officers to not knowingly
publicly disparage, criticize, or otherwise make any derogatory statements
regarding Executive during his employment with the Company or the Continuance
Period. Notwithstanding the foregoing, nothing contained in this Separation
Agreement will be deemed to restrict Executive, the Company or any of the
Company’s current or former officers and/or directors from communicating with
any government agencies or otherwise participating in any investigation or
proceeding that may be conducted by any government agency, including providing
documents or other information, without notice to the Company if directed by the
governmental agency.




[signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has executed this Separation Agreement,
in the case of the Company by a duly authorized officer, as of the day and year
written below.
COMPANY:
LATTICE SEMICONDUCTOR CORPORATION


By:     /s/ Byron W. Milstead                            Date: March 12, 2018
Title: Corporate Vice President, General Counsel & Secretary


EXECUTIVE:


/s/ Darin G. Billerbeck                            Date: March 12, 2018
Darin G. Billerbeck







--------------------------------------------------------------------------------





Exhibit A


Equity Report


LATTICE SEMICONDUCTOR
 
PERSONNEL SUMMARY
 
 
 
 
 
AS OF 05/31/2019
 
 
 
 
Name


Billerbeck, Darin G.
 
 
 
 
ID


12831
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grant
Grant
Plan/
 
 
Exercised/
 
 
 
Outstanding/
Exercisable/
Number
Date
Type
Shares
Price
Released
Vested
Canceled
Unvested
Unreleased
Releasable
 
 
 
 
 
 
 
 
 
 
 
103521
11/8/2010
2001/NQ
750,000


$
4.860000


750,000


750,000


—


—


—


—


105379
2/5/2013
1996/NQ
480,000


$
4.640000


—


480,000


—


—


480,000


480,000


105982
2/11/2014
2013/NQ
462,596


$
7.100000


—


462,596


—


—


462,596


462,596


106519
2/6/2015
2013/NQ
198,161


$
6.100000


—


198,161


—


—


198,161


198,161


106533
2/6/2015
2013/NQ
45,769


$
6.100000


—


45,769


—


—


45,769


45,769


107381
5/13/2016
2013/NQ
202,000


$
5.280000


—


151,500


—


50,500


202,000


151,500


107384
5/13/2016
2013/NQ
139,900


$
5.280000


—


—


—


139,900


139,900


139,900


109197
10/18/2017
2013/NQ
256,500


$
5.730000


—


109,928


—


146,572


256,500


109,928


109205
10/18/2017
2013/NQ
177,900


$
5.730000


—


—


—


177,900


177,900


—


 
 
 
 
 
 
 
 
 
 
 
103545
2/1/2011
2001/RSU
39,683


$
—


39,683


39,683


—


—


—


—


104670
3/30/2012
1996/RSU
155,521


$
—


155,521


155,521


—


—


—


—


105378
2/5/2013
1996/RSU
215,517


$
—


215,517


215,517


—


—


—


—


105983
2/11/2014
2013/RSU
98,592


$
—


98,592


98,592


—


—


—


—


105999
2/11/2014
2013/RSU
49,296


$
—


49,296


49,296


—


—


—


—


106000
2/11/2014
2013/RSU
49,296


$
—


49,296


49,296


—


—


—


—


106522
2/6/2015
2013/RSU
163,934


$
—


122,950


163,934


—


—


40,984


40,984


107378
5/13/2016
2013/RSU
167,000


$
—


73,062


125,250


—


41,750


93,938


52,188


109213
10/18/2017
2013/RSU
210,300


$
—


—


84,120


—


126,180


210,300


84,120


109218
11/3/2017
2013/RSU
70,000


$
—


—


35,000


—


35,000


70,000


35,000


 
 
TOTALS
3,931,965


 
1,553,917


3,214,163


—


717,802


2,378,048


1,800,146


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Summary of Darin Billerbeck's Equity for Acceleration
 
 
 
Options & RSUs vesting up to 5/31/2019
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grant
Grant Date
Total to Accelerate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Restricted Stock Units (RSUs)
 
106522
2/6/2015


 
40,984


 
 
 
 
 
 
 
107378
5/13/2016


 
52,188


 
 
 
 
 
 
 
109213
10/18/2017


 
84,120


 
 
 
 
 
 
 
109218
11/3/2017


 
35,000


 
 
 
 
 
 
 
 
 
 
212,292


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Options


106519
2/6/2015


 
49,541


 
 
 
 
 
 
 
107381
5/13/2016


 
63,125


 
 
 
 
 
 
 
109197
10/18/2017


 
91,607


 
 
 
 
 
 
 
 
 
 
204,273


 








--------------------------------------------------------------------------------





Exhibit B
Companies Subject to Non-Compete


Xilinx
Programmable Solutions Group within Intel (Formerly Altera)
Microsemi
Quicklogic
Pango Microsystems  
Capital Microelectronics 
Gowin Semiconductor  
Analogic  
AGM Microelectronics  
Xian Intelligence Silicon Tech
Socionext
Panasonic
Analogix
Keyssa
Perasso
Efinix







